1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     WILLIAM S CARTER,                                    Case No. 2:17-cv-02872-MMD-PAL
10                                        Plaintiff,               ORDER
             v.
11
      WILLIAMS, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            According to the Nevada Department of Corrections (“NDOC”) inmate database,
17
     Plaintiff is no longer incarcerated at High Desert State Prison. Plaintiff has not filed an
18
     updated address notification with the Court. The Court notes that pursuant to Nevada
19
     Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written
20
     notification of any change of mailing address, email address, telephone number, or
21
     facsimile number. The notification must include proof of service on each opposing party
22
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
23
     action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
24
     Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
25
     this order to file his updated address with this Court. If Plaintiff does not update the Court
26
     with his current address within thirty (30) days from the date of entry of this order, the
27
     Court will dismiss this action without prejudice.
28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6

7           DATED THIS 17th day of October 2018.

8

9                                                 UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
